Exhibit 10.04

 

LOGO [g708796exd_pg001a.jpg]

Counterpart Lease

relating to 3rd Floor Rear,

Greener House, 68

Haymarket, London SW1

Dated 20 March 2012

Her Majesty the Queen (1)

The Crown Estate Commissioners (2)

Xenetic Biosciences plc (3)

 

LOGO [g708796exd_pg001b.jpg]

The Crown Estate

16 New Burlington Place London

W1S 2HX



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

OPERATIVE PROVISIONS

     1   

PART ONE: DEFINITIONS AND INTERPRETATION

     1     

DEFINITIONS

     1   

2

 

INTERPRETING THIS LEASE

     7   

PART TWO: GRANT

     8   

3

 

GRANT

     8   

4

 

RENTS

     9   

PART THREE: TENANT’S COVENANTS WITH THE LANDLORD

     9   

5

 

PAYMENT OF THE RENTS

     9   

6

 

OUTGOINGS

     9   

7

 

REPAIR AND DECORATION

     10   

8

 

ALTERATIONS

     11   

9

 

SIGNS ETC

     12   

10

 

USER

     13   

11

 

ALIENATION

     14   

12

 

LEGAL OBLIGATIONS

     16   

13

 

PLANNING

     17   

14

 

ENCROACHMENTS

     18   

15

 

EXERCISE OF THE LANDLORD’S RIGHTS

     18   

16

 

COSTS

     18   

17

 

INTEREST

     19   

18

 

INDEMNITY

     19   

19

 

LAND REGISTRATION

     19   



--------------------------------------------------------------------------------

20

 

YIELDING UP

     19   

PART FOUR: INSURANCE

     21   

21

 

DEFINITIONS

     21   

22

 

INTERPRETATION

     21   

23

 

LANDLORD’S INSURANCE COVENANTS

     22   

24

 

RENT SUSPENSION

     22   

25

 

OPTIONS TO END THE TENANCY

     23   

26

 

TENANT’S INSURANCE COVENANTS

     23   

27

 

UNINSURED DAMAGE

     24   

PART FIVE: SERVICE CHARGE

     25   

28

 

SERVICES

     25   

29

 

SERVICE COSTS

     26   

30

 

PROVISION OF SERVICES

     28   

31

 

SERVICE CHARGE

     28   

PART SIX: ENVIRONMENTAL CERTIFICATES, ENERGY, WATER AND CARBON REDUCTION
CO-OPERATION

     33   

32

 

CO-OPERATION- EPCS

     33   

33

 

MUTUAL CO-OPERATION AS TO ENVIRONMENTAL MATTERS

     33   

PART SEVEN: FORFEITURE

     34   

34

 

RE-ENTRY

     34   

PART EIGHT: GUARANTEE

     34   

35

 

GUARANTOR’S COVENANT

     34   

36

 

GUARANTEE ON ASSIGNMENT OR UNDERLETTING

     36   

37

 

NEW GUARANTOR

     36   



--------------------------------------------------------------------------------

38

 

FURTHER LEASES

     36   

PART NINE: MISCELLANEOUS PROVISIONS

     36   

39

 

NO PLANNING ASSURANCE

     36   

40

 

EASEMENTS

     36   

41

 

COVENANTS

     36   

42

 

LIABILITY

     37   

43

 

COMPENSATION

     37   

44

 

DATA PROTECTION ACT 1998

     37   

45

 

NOTICES

     37   

46

 

JURISDICTION

     37   

47

 

LIMITATION OF LIABILITY

     37   

48

 

EXCLUSION OF SECURITY OF TENURE

     37   

49

 

BREAK CLAUSE

     38   

Schedule 1- Rights

     39   

Schedule 2- Reservations

     41   

Schedule 3- Regulations

     43   



--------------------------------------------------------------------------------

DATE    20 March 2012

PARTIES

 

(1) HER MAJESTY THE QUEEN;

 

(2) THE CROWN ESTATE COMMISSIONERS on behalf of Her Majesty acting in exercise
of the powers conferred by the Crown Estate Act 1961 (the “Commissioners”); and

 

(3) XENETIC BIOSCIENCES PLC (company number 03213174) whose registered office is
at London Bioscience Innovation Centre, 2 Royal College Street, London, NW1 ONH
(the “Tenant”)

OPERATIVE PROVISIONS

PART ONE: DEFINITIONS AND INTERPRETATION

 

1 DEFINITIONS

In this Lease the following expressions have the following meanings:

 

1954 Act    the Landlord and Tenant Act 1954 1986 Act    the Insolvency Act 1986
1995 Act    the Landlord and Tenant (Covenants) Act 1995 Adjoining Property   
the rest of the Building (excluding the Property) and any land or property
nearby or adjoining the Building whether or not owned by the Landlord Authority
   a statutory, public, local or other competent authority or a court or
tribunal of competent jurisdiction or any agency or body owned or sponsored by
the government Break Date    20 March 2015 Building    Greener House, 66-68
Haymarket, London SW1 registered at the date of this lease at the Land Registry
under Title Number NGL879297 and shown for identification purposes only edged
red on the annexed plan marked plan 1 and all additions to it, but excluding
tenant’s fixtures and fittings whenever fixed Business Hours    Sam to 6pm every
day except Saturday, Sunday or a bank or public holiday and any extra hours
first authorised in writing by the Landlord COM Regulations    the Construction
(Design and Management) Regulations 2007 Commissioners    this includes any
other person who takes over managing The Crown Estate Conduit    a conduit,
pipe, drain, gully, sewer, channel, culvert, gutter, flue, duct, wire, cable,
main, optic fibre or other medium for the passage or transmission of water,
soil, gas, air, smoke, electricity, light, information or other matter and all
related structures and equipment



--------------------------------------------------------------------------------

DEC   a display energy certificate as defined in the Energy Performance of
Buildings (Certificates and Inspections) (England and Wales) Regulations 2007
and any recommendation report prepared in connection with that certificate
Deliberate Damage   damage caused deliberately with the intention of causing
damage by the Tenant or anyone deriving title through the Tenant or anyone at
the Building with the express or implied authority of either of them End of the
Tenancy   the end of the Tenancy by expiry, re-entry, notice, surrender or
otherwise Environmental Certificate   an EPC, DEC or any other assessment,
certificate or report from time to time required by law or produced as generally
accepted market practice or standards of building management that provides a
measurement of or opinion on the use or consumption of energy or resources or
the production or management of waste or harmful substances or any effect on the
environment at or related to the Property or the Building or their use and
occupation EPC   an energy performance certificate as defined in the Energy
Performance of Buildings (Certificates and Inspections) (England and Wales)
Regulations 2007 and any recommendation report prepared in connection with that
certificate Facilities  

facilities and systems provided at any time for the amenity of the Building and
tenants, occupiers or visitors, including those of the following that are
provided: lift(s) and lift shaft(s); security and surveillance systems;
fire-prevention and fire-alarm equipment; sprinklers and fire-fighting
equipment; heating, cooling, ventilating and air-conditioning plant and
equipment; onsite or near-site heat or electricity generation facilities; onsite
or near-site ground source heat pumps and other equipment designed to provide
electricity, heating, cooling or ventilation; rainwater harvesting equipment;
waste compactors and other waste management systems; public address and other
communication facilities

Fire Safety Order   the Regulatory Reform (Fire Safety) Order 2005 Group Company
  a company that is:      (a)    a subsidiary of the Tenant; or      (b)    the
Tenant’s holding company; or      (c)    a subsidiary of the Tenant’s holding
company   the terms “subsidiary” and “holding company” having the meanings set
out in section 1159 Companies Act 2006 Guarantor   this includes any person
deemed to covenant in this Lease as Guarantor in the terms of Part Eight
Insolvent      (a)    if a party is a company or a limited liability partnership
or other corporation, it is insolvent if any of the following apply:

 

2



--------------------------------------------------------------------------------

 

LOGO [g708796exd_pg007.jpg]



--------------------------------------------------------------------------------

        (i)    it is deemed unable to pay its debts as defined in section 123
1986 Act;         (ii)    a proposal is made for a voluntary arrangement under
part I 1986 Act;         (iii)    it enters into any arrangement, scheme,
compromise, moratorium or composition with any of its creditors under the 1986
Act or otherwise;         (iv)    it is the subject of an administration order
(whether an interim order or otherwise) made under part II 1986 Act; or is
subject to a resolution passed by the directors or shareholders, members,
managers or other officers (or a determination of a limited liability
partnership) for the presentation of an application for such an order; or has an
application for such an order presented against it; or if a notice of intention
to appoint an administrator or a notice of appointment of an administrator is
filed with the court; or if a resolution is passed by the directors,
shareholders, members, managers or other officers (or a determination of a
limited liability partnership) for the filing of either such notice;         (v)
   a receiver (including an administrative receiver) or manager is appointed
whether under part II 1986 Act or otherwise;         (vi)    a provisional
liquidator is appointed under section 135 1986 Act;         (vii)    it goes
into liquidation as defined in section 247(2) 1986 Act (except a voluntary
winding-up solely for the purpose of amalgamation or reconstruction while
solvent); or         (viii)    it makes or resolves to make an application to
the court under section 1159 Companies Act 2006;      (b)    if a party is an
individual, it is insolvent if any of the following apply:         (i)    an
application is made for an interim order or a proposal is made for a voluntary
arrangement under part VIII 1986 Act;

 

3



--------------------------------------------------------------------------------

        (ii)    a bankruptcy petition is presented to the court or his
circumstances would enable a bankruptcy petition to be presented under part IX
1986 Act;         (iii)    he enters into a deed of arrangement; or         (iv)
   a receiver or manager is appointed over any of his assets Insurance Rent  
all sums payable by the Tenant under clause 26 Interest   interest (both before
and after any judgment) calculated on a daily basis from and including the date
that interest becomes chargeable on any payment under this Lease to and
including the day before the date that such payment is made Interest Rate   3% a
year above Barclays Bank Pic’s base lending rate from time to time (or of
another bank nominated by the Landlord at any time) or, if those base rates are
not available at any time, another comparable rate of interest specified by the
Landlord having regard to interest rates at that time Landlord   for so long as
the Reversion forms part of The Crown Estate, the Commissioners, and afterwards
the person for the time being entitled to the Reversion this Lease   this Lease
and any document that is supplemental or collateral to it whether or not it is
expressly stated to be so Legal Obligation   an obligation imposed by or under
any present or future law including present or future statute, statutory
instrument, statutory guidance or byelaw or common law or any present or future
judgment, injunction, regulation, order, direction, requirement, notice or code
of practice of any Authority as far as it relates to the Property or to its
occupation or use no matter on whom the obligation is imposed Non-Structural
Alteration      (a)    an alteration to the inside of the Property which does
not affect any loadbearing or structural part of the Building; or      (b)   
the installation of or an alteration to a Conduit or Facility that forms part of
the Property;   which does not:      (c)    adversely affect the Building’s
appearance; or      (d)    impair the efficiency of or otherwise adversely
affect the operation or means of access to any of the Conduits or Facilities; or
     (e)    adversely affect the efficiency of the use of energy or water or the
sustainability characteristics at or of the Building or the Property,

 

4



--------------------------------------------------------------------------------

  and conforms to any guidelines or directive in force and issued by the
Landlord that are provided to the Tenant from time to time concerning work to
the Landlord’s property in the area in which the Building is situated Part   a
part of this Lease Permitted Underlease   an underlease which:      (a)    is
granted without a fine or premium;      (b)    reserves a rent:         (i)   
at least equal to the open market rent at the time of its grant; and        
(ii)    payable not more than one quarter in advance;      (c)    is (as far as
is consistent with an underlease) in a form consistent with this Lease except
that further underletting will be prohibited and the Landlord’s consent (as well
as the Tenant’s) will be required for a proposed assignment of the whole of the
interest created by that underlease (assignment of part being prohibited); and  
   (d)    is excluded from the operation of sections 24-28 Landlord and Tenant
Act 1954, and the requirements in section 38(A)(3) 1954 Act are met before the
earlier of the underlease being granted and the undertenant becoming
contractually bound to enter into the underlease Permitted Use   the use of the
Property as offices within Class 81 of the Schedule to the Town and Country
Planning (Use Classes) Order 1987 (as enacted at the date of this Lease)
Planning Acts   the acts for the time being in force relating to town and
country planning Policy Principles   the Landlord’s policy (having regard to the
principles of good estate management) in relation to the management, tenant-mix
improvement, development and stewardship of the area in which the Property is
situated as part of the Landlord’s overall property holdings in the Regent
Street area as published at any time by the Landlord and made available to the
Tenant (in written or electronic format) Principal Rent   XXXXXXX a year
starting on the Rent Start Date

 

5



--------------------------------------------------------------------------------

Prohibited Uses   a betting shop or office, casino or for any other form of
gambling, amusement arcade, night club, sex shop, shop selling or hiring videos
or DVDs, mobile phone shop, electrical goods shop, car showroom, post office,
hairdressing salon, airline shop, ticket agency, travel agency, bureau de
change, shop selling made-to-measure suits (unless ancillary to another use),
shop selling unfinished cloth, shop selling tourist and/or novelty goods or a
shop selling wines, beers or spirits Property   the part of the Third Floor Rear
of the Building shown edged in red on the annexed plan marked plan 2 including:
     (a)    the inner half measured to the mid-point of the non-structural and
non-loadbearing walls and ceilings that divide the Property from the other
Units;      (b)    the whole of all other non-structural or non-loadbearing
walls and columns;      (c)    the internal plaster surfaces and finishes of
loadbearing walls and columns;      (d)    the ceiling finishes and the whole of
any false ceilings and the voids between the ceilings and false ceilings;     
(e)    all window frames and fitments and all glass in the windows and all
doors, door furniture and door frames;      (f)    the Conduits within and
exclusively serving the Property except those belonging to utility companies;  
   (g)    the floor finishes and all carpets;      (h)    any existing or future
Landlord’s fixtures, fittings, plant, machinery, apparatus and equipment within
and exclusively serving the Property; and      (i)    any additions, alterations
or improvements,   but excluding:      (j)    any Conduit not exclusively
serving the Property; and      (k)    any structural parts, loadbearing walls,
roofs, foundations, external walls or joists Regulations   the regulations:     
(a)    set out in Schedule 3;      (b)    set out in any occupier’s handbook
given to the Tenant from time to time; and      (c)    published from time to
time by the Landlord in addition to or in substitution for those regulations in
the interests of :

 

6



--------------------------------------------------------------------------------

 

LOGO [g708796exd_pg012.jpg]



--------------------------------------------------------------------------------

        (i)    good estate management; or         (ii)    environmentally
responsible estate management. Rent Start Date   the date six months after the
Term Start Date and being 20 September 2012 Rents   the rents reserved in clause
4 Rent Payment Dates   25 March, 24 June, 29 September and 25 December Retained
Property   all parts of the Building (except the Units) including any structural
parts, loadbearing walls, roofs, foundations, external walls or joists which are
not included in the Property and would not be included in the Units if they were
let on the same terms as the Property Reversion   the immediate reversionary
interest in the Property Service Charge   all sums payable by the Tenant under
clause 31 Shared Areas   forecourts, entrances, halls, circulation areas,
passages, staircases, escalators, lifts, lift shafts, toilets, storage areas,
service roads, service yards, loading bays, ramps, refuse areas, recycling
facilities, cycle storage, car parks, shower and changing facilities and other
areas or ways provided at any time for tenants, occupiers or visitors to share
Tenancy   the tenancy created by this Lease Tenant   this includes the Tenant’s
successors in title and, in the case of an individual, his personal
representatives Term   the term of five (5) years beginning on the Term Start
Date and ending on 19 March 2017 Term Start Date   the date of this Lease
Uninsured Damage   damage which is not covered (whether fully or at all) by the
Insurance taken out by the Landlord (other than as a result of Deliberate
Damage) Unit   an individual shop, office suite or other unit of accommodation
in the Building let or exclusively occupied or designed or intended to be let or
exclusively occupied except in connection with the provision of Services VAT  
value added tax or a similar tax that replaces it or is charged in addition to
it

 

2 INTERPRETING THIS LEASE

 

2.1 The headings in this Lease are for reference only. They are not to be used
to interpret the text beneath.

 

2.2 The Schedules to this Lease are part of this Lease. References to the
parties, Schedules and clauses mean those in this Lease.

 

2.3 References to persons include bodies corporate, unincorporated associations
and partnerships, in each case whether or not they have a separate legal
identity.

 

2.4 Unless the context specifically requires otherwise:

 

  (a) words relating to one gender are treated as meaning any gender;

 

7



--------------------------------------------------------------------------------

  (b) words relating to individuals are treated as also meaning corporations and
vice versa;

 

  (c) words in the singular are treated as also meaning the plural and vice
versa; and

 

  (d) words relating to the whole are treated as including any part of the
whole.

 

2.5 All agreements and obligations by a party in this Lease (whether or not
expressed as covenants) are to be read as covenants by that party. Subject to
the 1995 Act, the Tenant will comply with its agreements and obligations
throughout the Tenancy.

 

2.6 If a condition or covenant in this Lease requires a party not to do
something, it is a breach of the condition or covenant to allow somebody else to
do it.

 

2.7 References to statutory provisions, acts or EC Directives include (except
where expressly stated to the contrary) references to:

 

  (a) any changes to them, including any extension, consolidation, replacement
or re-enactment (before or after the date of this Lease); and

 

  (b) any regulation, instrument or order or other subordinate legislation made
under them.

 

2.8 If a party consists of more than one person, the covenants and obligations
which that party undertakes can be enforced against them all jointly or against
each individually.

 

2.9 For so long as the Reversion forms part of The Crown Estate, a covenant by
(or implied by) the Landlord is made (or implied) by the Commissioners acting in
exercise of the powers conferred by the Crown Estate Act 1961. No covenants,
agreements or obligations are given by Her Majesty or anyone who reigns after
Her. No liability is imposed on Her Majesty or anyone who reigns after Her or on
the Commissioners in any personal or private capacity. With effect from the date
that the Reversion ceases to form part of The Crown Estate, those covenants are
deemed to be made by the person subsequently entitled to the Reversion. All
liability of the Commissioners for those covenants will stop from that date.

 

2.10 If any provision of this Lease is held to be invalid or unenforceable by
any court or other competent authority, all its other provisions will remain in
full force.

 

2.11 This Lease does not confer on any person or party (except the parties to
it) rights under the Contracts (Rights of Third Parties) Act 1999.

 

2.12 References to rights of access or entry to the Property by the Landlord are
extended to anybody authorised by the Landlord.

 

2.13 The word “assignment” includes a legally binding contract for assignment.

 

2.14 The words “include” and “including” are deemed to be followed by the words
“but not limited to”.

 

2.15 Any consent or approval to be given by the Landlord is not effective unless
it is given as a formal licence executed as a deed.

PART TWO: GRANT

 

3 GRANT

 

3.1 The Landlord lets the Property to the Tenant with no title guarantee to the
Term.

 

3.2 The Landlord grants to the Tenant the rights set out in Schedule 1.

 

8



--------------------------------------------------------------------------------

3.3 The rights set out in Schedule 2 are excepted from this lease and reserved
in favour of the Landlord and anybody authorised by the Landlord.

 

3.4 The Property is let subject to:

 

  (a) all unregistered interests that override registered dispositions under
Schedule 3 Land Registration Act 2002; and

 

  (b) rights, easements, quasi-easements, restrictions, covenants and
liabilities that affect the Property.

 

3.5 Subject to the Tenant paying the Rents and complying with its obligations in
this Lease and without limiting the operation by the Government of the United
Kingdom of its powers, the Tenant will have quiet enjoyment of the Property
without interruption by the Landlord or any person claiming under rights granted
by the Landlord.

 

4 RENTS

The rents payable under this Lease are:

 

  (a) the Principal Rent;

 

  (b) the Insurance Rent;

 

  (c) the Service Charge;

 

  (d) any VAT on any sums due under this Lease; and

 

  (e) any other sums payable under this Lease.

PART THREE: TENANT’S COVENANTS WITH THE LANDLORD

 

5 PAYMENT OF THE RENTS

 

5.1 The Tenant will pay the Principal Rent (plus VAT if it applies) without
deduction or set-off (whether legal or equitable) by equal quarterly payments in
advance on the Rent Payment Dates. Payment is to be made by standing order (from
a bank in the United Kingdom) or by any other method reasonably required by the
Landlord. The first payment of the Principal Rent (for the period beginning on
the Rent Start Date and ending on the day before the next Rent Payment Date) is
due on the Rent Start Date.

 

5.2 The Tenant will pay the Insurance Rent in accordance with clause 26.

 

5.3 The Tenant will pay the Service Charge in accordance with clause 31.

 

5.4 The Tenant will pay the Rents (except the Principal Rent, the Insurance Rent
and the Service Charge) on demand.

 

6 OUTGOINGS

 

6.1 The Tenant will pay and indemnify the Landlord against all rates, taxes,
assessments, impositions, duties, charges and outgoings payable at any time
during the Tenancy by the owner or occupier of (or otherwise due in respect of)
the Property. The Tenant will not be responsible for any taxes (except VAT)
payable by the Landlord on the Principal Rent and any taxes on any dealing by
the Landlord with its interest in the Reversion.

 

6.2 The Tenant will pay and indemnify the Landlord against any rating relief for
empty premises that the Landlord is unable to claim after the Tenancy has ended
as a result of any such claim made by the Tenant during the Tenancy.

 

6.3 The Tenant will pay and indemnify the Landlord against all VAT charged on:

 

  (a) the Rents; or

 

  (b) any other taxable supply received by the Tenant under this Lease.

 

6.4 The Tenant will pay and indemnify the Landlord against all charges for gas,
electricity, phone, water, heating, cooling, ventilation and other services at
the Property including charges for connecting the services, fitting and (where
appropriate) updating meters and sub-meters and standing charges.

 

9



--------------------------------------------------------------------------------

7 REPAIR AND DECORATION

 

7.1 The Tenant will keep the Property (and any tenant’s or trade fixtures and
fittings) in good and substantial repair and condition.

 

7.2 The Tenant will not be liable to repair the Property where damaged by an
Insured Risk or by Uninsured Damage and the Landlord has served a Rebuilding
Notice or Landlord’s Termination Notice unless:

 

  (a) payment of the insurance money is refused (in whole or part) due to
something the Tenant (or any other person in the Property expressly or impliedly
with the Tenant’s authority) has done or failed to do; and

 

  (b) the Tenant has failed to pay the amount so refused to the Landlord in
accordance with clause 26.5.

 

7.3 The Tenant will keep the Property at all times clean and tidy, free from
pollution or contamination and in a condition that poses no threat to human
health or the environment.

 

7.4 The Tenant will clean the inside of all windows at the Property as often as
reasonably required.

 

7.5 The Tenant will fit a new carpet in the Property as agreed between the
Landlord and the Tenant.

 

7.6 The Tenant will decorate the inside of the Property to a high standard and
to the Landlord’s reasonable specification in the last six months of the
Tenancy.

 

7.7 The Tenant will do the work mentioned in clauses 7.6 and 7.6:

 

  (a) in a good and workmanlike way;

 

  (b) using good-quality materials that are fit for the purpose for which they
will be used;

 

  (c) using only contractors with a good reputation;

 

  (d) in accordance with current codes of building practice;

 

  (e) to the Landlord’s reasonable satisfaction; and

 

  (f) with such colours and materials as the Landlord reasonably requires.

 

7.8 Within three months (or as soon as is reasonably possible in an emergency)
of receiving notice from the Landlord of any breach of this clause, the Tenant
will do the work needed to put it right. If the Tenant fails to comply with the
notice in that time, it will allow the Landlord to do the necessary work. The
Tenant will pay the Landlord on demand as a debt all costs so incurred by the
Landlord.

 

7.9 The Tenant will notify the Landlord of any defect in the Property or the
Shared Areas for which the Landlord may have a liability or duty of care under
this Lease or the Defective Premises Act 1972 or otherwise, immediately it
becomes aware of the defect.

 

7.10 The Tenant will display in the Property all notices that the Landlord
reasonably requires to be displayed in relation to the Defective Premises Act
1972.

 

10



--------------------------------------------------------------------------------

8 ALTERATIONS

 

8.1 The Tenant will not:

 

  (a) alter or interfere with any part of the Building which is not part of the
Property unless expressly authorised by Schedule 1;

 

  (b) make any addition or alteration to the Property except a Non-Structural
Alteration.

 

8.2 The Tenant may install, alter or remove demountable non-structural
partitions which:

 

  (a) do not impair the efficiency of or otherwise adversely affect the
operation or means of access to any of the Conduits or Facilities;

 

  (b) do not adversely affect the efficiency of the use of energy or water or
the sustainability characteristics at or of the Building or the Property;

 

  (c) do not affect the external appearance of the Building; and

 

  (d) conform to any guidelines or directive in force issued by the Landlord
from time to time that are provided to the Tenant covering works to the
Landlord’s property in the same area as the Building,

without consent from the Landlord. Before starting the work, the Tenant must
give the Landlord three sets of drawings and specifications and one disk in DXF
format (or such other generally accepted format as the Landlord may reasonably
require) showing the work the Tenant wants to do.

 

8.3 The Tenant will not make a Non-Structural Alteration unless the Tenant has
first:

 

  (a) given the Landlord:

 

  (i) three sets of drawings and specifications and one disk in DXF format (or
such other generally accepted format as the Landlord may reasonably require)
showing the proposed Non-Structural Alteration; and

 

  (ii) drawings of and specifications and any other information relating to any
plant, machinery and materials comprised in the Non-Structural Alteration in
sufficient detail for an accurate assessment to be made of its effect on the
efficiency of the use of energy or water or the sustainability characteristics
at or of the Building or the Property;

 

  (b) obtained the Landlord’s consent (such consent not to be unreasonably
withheld); and

 

  (c) entered into a licence to make the Non-Structural Alteration in such form
as the Landlord reasonably requires.

 

8.4 All Non-Structural Alterations must be made:

 

  (a) in accordance with the Regulations and this Lease;

 

  (b) in a good and workmanlike way;

 

  (c) using good-quality materials that:

 

  (i) are fit for the purpose for which they will be used;

 

  (ii) where practicable are sustainably sourced and procured; and

 

  (iii) where practicable meet relevant sustainability standards (where such
standards exist);

 

11



--------------------------------------------------------------------------------

  (d) using only contractors with a good reputation;

 

  (e) in accordance with current codes of building practice;

 

  (f) to the Landlord’s reasonable satisfaction;

 

  (g) in accordance with any requirements of the insurers of the Property of
which the Tenant is aware or ought reasonably to have been aware; and

 

  (h) in a way that does not cause annoyance, inconvenience, nuisance or
disturbance to the Landlord or to any of the owners or occupiers of the Building
and any adjoining or neighbouring property or to members of the public or
infringe any of their rights.

 

8.5 On completion of a Non-Structural Alteration, the Tenant will:

 

  (a) give the Landlord a written independent current insurance valuation (VAT
exclusive) of and any other details reasonably requested by either the Landlord
or the insurers of the Property relating to the Non-Structural Alteration
(excluding any tenant’s fixtures and fittings) for reinstatement purposes;

 

  (b) remove all debris and equipment from the Property and the Building;

 

  (c) make good to the Landlord’s reasonable satisfaction any damage caused to
the Property and/or the Building and any adjoining or neighbouring property by
doing the Non-Structural Alteration;

 

  (d) give the Landlord three sets and one disk in DXF format (or such other
generally accepted format as the Landlord may reasonably require) of:

 

  (i) “as built” plans and specifications of the Non-Structural Alteration; and

 

  (ii) drawings of and specifications and other information relating to any
plant, machinery and materials comprised in the Non-Structural Alteration in
sufficient detail for an accurate assessment to be made of its effect on the
efficiency of the use of energy or water or the sustainability characteristics
at or of the Building or the Property;

 

  (e) give the Landlord three copies of any Environmental Certificate required,
provided or produced in relation to the Non-Structural Alteration together with
the drawings, specifications and data on which it is based.

 

8.6 The Landlord will not be obliged to supervise the Non-Structural Alteration.
No warranty or representation is given or implied as to the adequacy,
suitability, effectiveness or otherwise of the Property for the Non-Structural
Alteration. All parts of the Non-Structural Alteration are at the Tenant’s sole
risk until they are finished to the Landlord’s reasonable satisfaction and in
accordance with this Lease and any licence entered into at the Landlord’s
request.

 

8.7 If the Tenant does any work in breach of this clause 8, it will do all work
needed to put it right as soon as is reasonably practicable after receiving
notice of the breach from the Landlord. If the Tenant fails to do so, it will
allow the Landlord to do the necessary work. The Tenant will pay to the Landlord
on demand as a debt all costs so incurred by the Landlord.

 

9 SIGNS ETC

 

9.1 The Tenant will not fix or put up anything outside the Property nor on the
inside or outside of any doors or windows unless permitted by this clause.

 

12



--------------------------------------------------------------------------------

9.2 The Tenant will not display:

 

  (a) any flashing or moving sign that can be seen from outside the Property;

 

  (b) any sign, notice, placard, poster or advertisement that can be seen from
outside the Property except for signs on the Ground Floor tenant board and Third
Floor in house style showing the Tenant’s name, and any other sign approved by
the Landlord showing the Tenant’s name and business.

 

9.3 If the Property is materially damaged or destroyed or needs major repairs,
alterations or refurbishment, the Tenant will put up, decorate and maintain
hoarding around the Property as soon as reasonably practicable. The hoarding
must be put up and decorated in accordance with the Landlord’s reasonable
specifications. These may include a requirement to display the Landlord’s
corporate logo where reasonably required.

 

10 USER

 

10.1 The Tenant will use the Property for the Permitted Use only.

 

10.2 The Tenant will not use the Property in a way that is or may cause a
nuisance, disturbance or damage to the Landlord or any other person. If a
nuisance occurs, the Tenant will immediately take all necessary action to stop
it.

 

10.3 The Tenant will not use the Property in a way that causes pollution or harm
to human health or the environment.

 

10.4 The Tenant will not use the Property:

 

  (a) for residential purposes nor allow any person to sleep on the Property;

 

  (b) to hold an auction;

 

  (c) for anything that is dangerous, noisy or offensive;

 

  (d) for anything illegal or immoral; or

 

  (e) for any of the Prohibited Uses.

 

10.5 As long as the Reversion forms part of The Crown Estate, the Tenant will
comply with the Policy Principles.

 

10.6 The Tenant will not overload the structure of the Building.

 

10.7 The Tenant will not use Conduits or Facilities beyond their capacity or in
a way that may block or damage them. It will not stop up or obstruct any drain
or sewer or allow any oil, grease, waste or anything else which is poisonous,
polluting, harmful or dangerous (to humans, property or the environment) to
enter any Conduit. If this happens, the Tenant will notify the Landlord
immediately upon becoming aware and make good any damage in accordance with the
requirements of the Landlord or the Authority.

 

10.8 The Tenant will not store any dangerous or inflammable materials at the
Property. However, if and for so long only as the fire officer and the insurers
of the Property do not object, the Tenant may store dangerous or inflammable
materials at the Property which are:

 

  (a) kept by the Tenant only in reasonable amounts in connection with the
Permitted Use; and

 

  (b) safely stored in accordance with any lawful requirements and
recommendations of the fire officer, the insurers of the Property and the
manufacturer of the materials and in compliance with all Legal Obligations.

 

13



--------------------------------------------------------------------------------

10.9 The Tenant will comply with the Regulations.

 

10.10 If the Property will be continuously unoccupied for more than one month,
the Tenant will:

 

  (a) notify the Landlord; and

 

  (b) provide any caretaking and security arrangements reasonably required by
the Landlord to protect the Property from vandalism, theft or unlawful
occupation.

 

11 ALIENATION

 

11.1 Unless permitted to do so by the rest of this clause, the Tenant will not:

 

  (a) hold the Property expressly or impliedly on trust for another person;

 

  (b) part with or share possession or occupation of the Property;

 

  (c) allow anyone except the Tenant, any lawful undertenant or their respective
officers and employees to occupy the Property; nor

 

  (d) underlet the whole or a part of the Property.

Assignment

 

11.2 The Tenant will not assign part only of the Property.

 

11.3 The Tenant will not assign the whole of the Property:

 

  (a) unless the conditions specified (for the purposes of section 19(1A)
Landlord and Tenant Act 1927) in clause 11.4 and 11.5 are met; and

 

  (b) unless the circumstance specified (for the purposes of section 19(1A)
Landlord and Tenant Act 1927) in clause 11.6 does not apply; and

 

  (c) unless the Tenant obtains the prior written consent of the Landlord (such
consent not to be unreasonably withheld or delayed).

 

11.4 Where at the date of the assignment, either:

 

  (a) the assignee is:

 

  (i) in the case of an individual, domiciled overseas; or

 

  (ii) in the case of a company or a limited liability partnership or other
corporation, not incorporated in the United Kingdom; or

 

  (b) in the Landlord’s reasonable opinion, the assignee, when assessed together
with any proposed guarantor, is of a lower financial standing than the Tenant
and its guarantor (if any)

then the Landlord is not required to consent to any assignment unless on or
before the date of the assignment the Tenant enters into an authorised guarantee
agreement within the meaning of section 16 1995 Act in such form as the Landlord
reasonably requires.

 

11.5 The Landlord may give its consent to an assignment subject to a condition
that on or before the date of the assignment the Tenant has procured (if the
Landlord reasonably so requires) either:

 

  (a) a covenant by deed with the Landlord from a guarantor or guarantors
acceptable to the Landlord (such acceptance not to be unreasonably withheld or
delayed) in the terms of Part Eight (with any variations the Landlord reasonably
requires); or

 

  (b) a rent deposit of such amount as the Landlord reasonably requires to be
held on such terms and for such period as the Landlord reasonably requires.

 

14



--------------------------------------------------------------------------------

11.6 If the assignee is a Group Company, the Landlord is not required to consent
to any assignment if, in the Landlord’s reasonable opinion, the assignee, when
assessed together with any proposed guarantor, is of a lower financial standing
than the Tenant and its guarantor (if any).

 

11.7 Even if the Tenant meets all the conditions in clause 11.3, the Landlord
may withhold consent in any other circumstances if it is reasonable to do so or
impose other reasonable conditions upon the grant of consent.

Charges

 

11.8 The Tenant will not charge a part only of the Property.

 

11.9 The Tenant will not charge the whole of the Property except for the purpose
of the Tenant’s business on the Property.

Underlettings

 

11.10 The Tenant will not underlet part of the Property.

 

11.11 The Tenant will not underlet the whole of the Property:

 

  (a) unless the proposed undertenant has covenanted by deed with the Landlord
in such form as the Landlord reasonably requires that the undertenant will,
during the period it is bound by the tenant covenants of the underlease and any
additional period during which the undertenant is liable under an authorised
guarantee agreement, observe and perform all the covenants and provisions of the
underlease that apply to the undertenant;

 

  (b) without procuring (if the Landlord reasonably so requires) a covenant by
deed with the Landlord from a guarantor or guarantors acceptable to the Landlord
(such acceptance not to be unreasonably withheld or delayed) in the terms of
Part Eight (with any variations the Landlord reasonably requires);

 

  (c) except by way of a Permitted Underlease; nor

 

  (d) without the Landlord’s consent (such consent not to be unreasonably
withheld or delayed)

 

11.12 The Tenant will enforce and will not waive or vary any underlease without
the consent of the Landlord (such consent not to be unreasonably withheld or
delayed).

Group Companies

 

11.13 The Tenant may share occupation of the Property with a Group Company on
condition that:

 

  (a) no tenancy is created;

 

  (b) within 21 days of the start of sharing occupation, the Landlord receives:

 

  (i) notice of the Group Company’s name, its registered office and its
relationship to the Tenant; and

 

  (ii) its irrevocable written acknowledgement that as long as it occupies the
Property the Landlord has the same right to distrain against its assets on the
Property as against the Tenant’s assets; and

 

  (c) the Tenant ensures that such sharing stops six months before the End of
the Tenancy or (if sooner) on the date on which the company stops being a Group
Company.

 

15



--------------------------------------------------------------------------------

Information

 

11.14 The Tenant will give to the Landlord on request throughout the Tenancy:

 

  (a) within one month, all information referred to in section 40(2) Landlord
and Tenant Act 1954 required by the Landlord;

 

  (b) without delay, such information as the Landlord may require as to the VAT
status of:

 

  (i) the Tenant and anybody else occupying or trading from any part of the
Property; and

 

  (ii) the supplies for which the Property is being used.

Registration

 

11.15 The Tenant will give the Landlord:

 

  (a) a certified copy of the document that brings about or evidences a dealing
or devolution;

 

  (b) a copy of any Environmental Certificate obtained, used or relied on in
connection with the dealing or devolution (unless it was provided by the
Landlord); and

 

  (c) copies of the drawings, specifications and data on which the Environmental
Certificate is based (unless they were provided by the Landlord) within 28 days
of completion of the dealing or devolution.

 

12 LEGAL OBLIGATIONS

 

12.1 The Tenant will observe and comply with all Legal Obligations at its own
expense. It will not do or fail to do anything in relation to the Property or
its occupation or use which would make the Landlord incur any liability under a
Legal Obligation whether for penalties, damages, compensation, costs or
otherwise.

 

12.2 If the Tenant receives from an Authority or third party notice of a Legal
Obligation or a potential Legal Obligation, it will give a copy to the Landlord
as soon as it reasonably can together with any further details reasonably
required by the Landlord. If the Legal Obligation is in the Landlord’s
reasonable opinion against the Landlord’s interests, the Tenant will make such
objection, representation or appeal against it as the Landlord requires at the
Landlord’s cost. This will not limit the Tenant’s responsibility to comply with
clause 12.1.

 

12.3 If a Legal Obligation requires work to be done, the Tenant will do it as
soon as reasonably practicable. In any event, the Tenant will notify the
Landlord of any steps it has taken in connection with a Legal Obligation and
give the Landlord copies of all relevant documents.

 

12.4 Without limiting the obligations in this clause, the Tenant will in
particular observe and comply with all Legal Obligations relating to health and
safety, fire-escapes and protecting and preserving life, the environment and
property. It will do such work to modify and improve the Property as may from
time to time be required by those Legal Obligations. However, the Landlord will
have the right (but no obligation) to do such work if the Legal Obligations
affect both the Property and other premises or the Tenant fails to do any work
required by this clause. If this occurs, the Tenant will repay the Landlord
within 7 days of written demand all costs and expenses reasonably incurred by
the Landlord that are attributable to the Property.

 

16



--------------------------------------------------------------------------------

12.5 The Tenant will do any work required by this clause:

 

  (a) in accordance with all Legal Obligations;

 

  (b) in compliance with this Lease;

 

  (c) with good-quality materials and in a good and workmanlike way; and

 

  (d) to the Landlord’s reasonable satisfaction.

 

12.6 The Tenant will give the Landlord on request:

 

  (a) a copy of any fire-risk assessment carried out by or on behalf of the
Tenant;

 

  (b) details of all measures taken by or on behalf of the Tenant to meet its
obligations under the Fire Safety Order (including the names of all competent
persons appointed by the Tenant under Article 18 of the Fire Safety Order); and

 

  (c) any other information requested by the Landlord to help it meet its own
obligations under the Fire Safety Order in relation to the Building.

 

12.7 Without limiting the obligations in this clause, the Tenant will:

 

  (a) comply with its obligations under the CDM Regulations, including all
requirements in relation to the provision and maintenance of a health and safety
file; and

 

  (b) give the Landlord on request any information requested by the Landlord to
help it meet its own obligations under the CDM Regulations; and

 

  (c) give the Landlord as soon as possible following inspection of it any
information relating to the performance, specification and state and condition
of the Tenant’s plant, equipment and fixtures and fittings at the Property
(including copies of reports and assessments relating to it).

 

13 PLANNING

 

13.1 This clause supplements the general obligations under clause 12.

 

13.2 The Tenant will comply with the Planning Acts in relation to the Property
and any planning permission that affects the Property.

 

13.3 The Tenant will not apply for planning permission or anything else under
the Planning Acts or enter into any planning obligation (within the meaning of
the Planning Acts) in relation to the Property or the Building unless work or
other development permitted by this Lease or to which the Landlord has consented
requires planning permission. In that case, the Tenant will make that
application or enter into that obligation in a form approved by the Landlord.

 

13.4 The Tenant will promptly give the Landlord copies of all applications,
notices, decisions and other formal communications under the Planning Acts
relating to the Property. If the communications relate only to the Property or
to an application by the Tenant, the Tenant will take such action to protect the
Landlord’s interests as the Landlord requires at its own expense.

 

13.5 The Tenant will not implement any planning permission until:

 

  (a) the Landlord has given consent; and

 

  (b) the Tenant has given such security for compliance with any conditions
attached to the planning permission as the Landlord reasonably requests.

 

17



--------------------------------------------------------------------------------

13.6 Unless the Landlord directs otherwise in writing, the Tenant will carry out
before the End of the Tenancy all work required as a condition of any planning
permission granted during the Tenancy and implemented by the Tenant. This
condition applies whether or not the date by which the planning permission
requires such work to be done is within the Tenancy.

 

13.7 If on the Tenant’s application a planning permission is refused or granted
subject to conditions and the Landlord produces Counsel’s opinion that this
significantly prejudices the Landlord’s interests and that a planning appeal is
justified, then the Tenant will at its own expense make such an appeal.

 

14 ENCROACHMENTS

 

14.1 The Tenant will not:

 

  (a) obstruct (or permit anybody else to obstruct) any window, light or
ventilator belonging to the Property; or

 

  (b) do anything else that may lead to any rights benefiting the Property or
the Building being lost.

 

14.2 The Tenant will not permit and will take all reasonable measures (whether
required by the Landlord or not) to prevent any new window, light, opening,
doorway, pathway, Conduit or other encroachment or easement being made or
acquired in, on or against the Property. If anybody else tries to make or
acquire any encroachment or easement, the Tenant will notify the Landlord
immediately on becoming aware of it.

 

15 EXERCISE OF THE LANDLORD’S RIGHTS

The Tenant will permit the Landlord (and anybody authorised by the Landlord) to
· exercise any of the rights specified in Schedule 2 at all times during the
Tenancy without interruption or interference. The Tenant will not make any claim
against the Landlord (or authorised persons) for exercising or potentially
exercising such rights.

 

16 COSTS

The Tenant will pay the Landlord on demand and on a full indemnity basis all
costs, charges and expenses properly incurred by the Landlord relating to:

 

  (a) an application for the Landlord’s consent (whether or not the consent is
given or the application is withdrawn unless a court rules either that the
consent is unlawfully refused or that it is granted subject to unlawful
conditions);

 

  (b) preparing (or in contemplation of the preparation of) a schedule of
dilapidations to be served during the Tenancy or within six months after the End
of the Tenancy;

 

  (c) preparing (or in contemplation of the preparation of) a notice under a
provision of this Lease or under section 146 or 147 Law of Property Act 1925 and
proceedings under those sections even if forfeiture is avoided except by relief
granted by the court;

 

  (d) recovering (or the attempted recovery of) arrears of Rents or other sums
payable under this Lease;

 

  (e) enforcing any Tenant’s covenant under this Lease;

 

  (f) the service of any notice under section 17 1995 Act; or

 

  (g) stopping a nuisance that the Tenant fails to stop.

 

18



--------------------------------------------------------------------------------

17 INTEREST

The Tenant will pay the Landlord Interest at the Interest Rate:

 

  (a) on any Principal Rent and VAT (if applicable) that is not paid to the
Landlord on the date it is due (whether payment is formally demanded or not) and
on any other sum that is not paid to the Landlord by the later of:

 

  (i) the date it is due; and

 

  (ii) the date 14 days after a written demand for payment is made;

 

  (b) on any Principal Rent, VAT or other sum that the Landlord properly refuses
to accept because of an existing breach of covenant.

 

18 INDEMNITY

The Tenant is responsible for and will indemnify and keep the Landlord
indemnified against all actions, proceedings, claims and demands brought or made
and all losses, damages, costs, expenses and liabilities incurred, suffered or
arising, directly or indirectly, from or otherwise connected with:

 

  (a) the occupation and use of the Property;

 

  (b) the state of repair and condition of the Property (except to the extent
caused by any default of the Landlord);

 

  (c) any act, neglect or default of the Tenant or anyone deriving title through
the Tenant or anyone acting with the express or implied authority of either of
them;

 

  (d) any breach of any covenant or other provision of this Lease to be observed
and performed by the Tenant.

 

19 LAND REGISTRATION

 

19.1 If it is necessary to register the grant (or any transfer) of this Lease or
any right relating to it under the Land Registration Act 2002, the Tenant will
(subject to clause 19.2) comply with the relevant registration requirements. In
doing so, the Tenant will ensure that any requisitions raised by the Land
Registry are dealt with promptly and properly. The Tenant will provide the
Landlord’s solicitors with an official copy of the relevant register showing
compliance with these requirements as soon as practicable.

 

19.2 The Tenant will not apply to note this Lease against the Landlord’s title
except by way of a unilateral notice (as referred to in section 34(2)(b) Land
Registration Act 2002).

 

20 YIELDING UP

At the End of the Tenancy, the Tenant will:

 

  (a)     

 

  (i) remove all signs and tenant’s fixtures, fittings, furniture and
belongings;

 

  (ii) if and to the extent the Landlord reasonably requires (and, where the
Tenancy ends by effluxion of time, the Landlord gives the Tenant at least six
months’ written notice of its requirement) remove all additions and alterations
made to the Property during the Tenant’s occupation of the Property except that
the Landlord will not require the Tenant to do so where the additions and
alterations in question have improved the efficiency of the use of energy or
water at or the sustainability characteristics of the Property or the Building
unless the Landlord considers it reasonable to do so having regard to the
Landlord’s intentions in respect of the use or re-letting of the Property or the
Building after the End of the Tenancy or the Landlord’s ability to use or re-let
the Property or the Building after the End of the Tenancy;

 

  (iii) make good and reinstate any part of the Property damaged or affected by
the removal of the items referred to in clauses 20(a)(i) and 20(a)(ii) to the
Landlord’s reasonable satisfaction; and

 

19



--------------------------------------------------------------------------------

  (b) return the Property to the Landlord:

 

  (i) with vacant possession (except to the extent that any permitted
undertenant has the right to the statutory continuation of its underlease under
the Landlord and Tenant Act 1954);

 

  (ii) in the state and condition it should be in if the Tenant complies with
its covenants and obligations under this Lease;

 

  (iii) remove any building, structure or any other work for which planning
permission or any other consent has been granted for a limited time or on terms
making it personal to the Tenant; and

 

  (c) deliver to the Landlord the then current:

 

  (i) health and safety files, Environmental Certificates and operation and
maintenance manuals; and

 

  (ii) guarantees, test certificates, reports, assessments, inspection results
and service records

 

       held by or on behalf of the Tenant in respect of the Property and any
Conduits, Facilities, fixtures, fittings, plant and equipment as will remain at
the Property;

 

  (d) at the Landlord’s option, either:

 

  (i) apply to the Land Registry:

 

  (A) to close the title of this Lease (if it is registered) and any expired
underleases; and

 

  (B) to remove any notice of this Lease or any expired underleases, arid the
rights granted or reserved by them from any registered title of the Landlord

and ensure that any requisitions raised by the Land Registry in connection with
that application are dealt with promptly and properly and keep the Landlord
informed of the progress and completion of its application; or

 

  (ii) deliver to the Landlord this Lease and any counterpart underleases .and
all other title documents relating to the Property and use all reasonable
endeavours to help the Landlord to close the title of this Lease (if registered)
or any expired underleases and to remove any notice of them and the rights
granted or reserved by them from any registered title of the Landlord.

 

20



--------------------------------------------------------------------------------

PART FOUR: INSURANCE

 

21 DEFINITIONS

In this Part the following expressions have the following meanings:

 

  Insurance   insurance arranged with a reputable insurance company or
underwriters and through an agency decided by the Landlord and subject to any
excesses, exclusions, limitations and conditions required by the insurer or
properly negotiated by the Landlord and covering:       (a)    the Building
(except plate glass within the Units) against the Insured Risks for a sum
sufficient to cover the cost of reinstatement assuming total loss including all
applicable VAT and ancillary costs (such as demolition, shoring up, site
clearance and professional fees) and appropriate allowance for inflation;      
(b)    Loss of Rent;       (c)    third party and public liability for the
Building for a sum considered appropriate by the Landlord; and       (d)    any
matters relating to the Building considered appropriate by the Landlord having
regard to the principles of good estate management and not mentioned in this
Part or arranged under Part Five.     The Landlord will have the right to retain
any commissions paid to it or discount received by it   Insured Risks   (to the
extent that insurance against the following risks can be arranged with a
reputable insurance office at reasonable cost representing value for money and
on reasonable terms but excluding any risks for which insurance is not available
at any time in the London insurance market at a reasonable premium) risks of
loss or damage by fire, storm, flood, lightning, explosion, aircraft (except
hostile aircraft) and other aerial devices, articles dropped from aircraft,
riot, civil commotion, malicious damage, impact, bursting and overflowing of
water tanks, apparatus and pipes and by any other risks insured by the Landlord
  Loss of Rent   the loss of the Principal Rent and Service Charge and
applicable VAT for such period (being at least three years) reasonably
considered by the Landlord to be enough to complete reinstatement of the
Building after total loss and taking into account any likely rent review during
that period   Terrorism   an act of terrorism as defined in the Terrorism Act
2000 or such other definition of terrorism as the Landlord’s insurers apply at
the time of the relevant act of terrorism

 

22 INTERPRETATION

Any obligation by the Landlord to reinstate under this Lease does not include an
obligation to reinstate tenant’s fixtures and fittings. The Property is not to
be treated as unfit for occupation and use under this Lease just because the
tenant’s fixtures and fittings have not been reinstated.

 

21



--------------------------------------------------------------------------------

23 LANDLORD’S INSURANCE COVENANTS

 

23.1 The Landlord will take out and keep in force Insurance as far as it is not
vitiated by any act, neglect or default of the Tenant or anyone deriving title
through the Tenant or anyone at the Property with the express or implied
authority of either of them.

 

23.2 The Landlord will obtain a disapplication of any exclusion for Terrorism
activity if and as far as it is able to do so on reasonable commercial terms.

 

23.3 The Landlord will use reasonable endeavours to make sure that:

 

  (a) the Tenant’s interest is noted on the Insurance policies for the Building
either specifically or generically;

 

  (b) the insurers agree to waive all rights of subrogation against the Tenant
on standard insurers’ terms.

 

23.4 At the Tenant’s written request (but not more than once in any year), the
Landlord will give the Tenant a copy or adequate details of the Insurance
policies and evidence that they are in force and details of any commission paid
to the Landlord by the insurers.

 

23.5 The Landlord will give the Tenant adequate details in writing of any
material change in the risks covered by the Insurance policies from time to
time.

 

23.6 If the Property (or access to the Property) is destroyed or damaged by any
of the Insured Risks then:

 

  (a) unless:

 

  (i) payment of the insurance money is refused in whole or in part due to an
act or omission of the Tenant or anybody in the Property expressly or impliedly
with the Tenant’s authority; and

 

  (ii) the Tenant fails to pay the amount refused to the Landlord under clause
26.5; and

 

  (b) subject to the Landlord obtaining any required planning permission or
other necessary consents and the necessary labour and materials being and
remaining available which the Landlord shall use reasonable endeavours to obtain

the Landlord will apply the net proceeds of such insurance (except sums received
for Loss of Rent) in carrying out any necessary works of reinstatement as soon
as reasonably practicable. The Landlord may reinstate with any changes required
to comply with any planning consents or to reflect modern building practice
(including any enhanced environmental standards) or otherwise reasonably
required by it so long as the accommodation and facilities provided for the
Tenant are reasonably equivalent to those granted by this Lease.

 

24 RENT SUSPENSION

 

24.1 If:

 

  (a) the Building is destroyed or so damaged by an Insured Risk that the
Property is wholly or partially unfit for occupation and use or inaccessible;
and

 

  (b) the Insurance has not been vitiated or any payment refused due to some
act, neglect or default of the Tenant or anyone deriving title through the
Tenant or anyone at the Property with the express or implied authority of either
of them

then the Principal Rent and Service Charge or a fair proportion of them
according to the nature and extent of the damage will be suspended until the
Property is reinstated and accessible to the extent only that such loss of
Principal Rent and Service Charge is recoverable under Insurance against Loss of
Rent (or would be so recoverable if the Landlord had fully complied with its
insurance obligations at Clause 23)

 

22



--------------------------------------------------------------------------------

24.2 Any dispute as to the amount or duration of such suspension of Principal
Rent and Service Charge will be referred to arbitration under the Arbitration
Act in force at that time. The arbitrator is to be appointed (failing agreement
between the parties) by or on behalf of the then President of the Royal
Institution of Chartered Surveyors on the application of either party.

 

25 OPTIONS TO END THE TENANCY

 

25.1 If the Building is destroyed or damaged by an Insured Risk and the Property
has not been reinstated and made accessible by the date seven months before the
end of the period for which the Landlord has taken out Insurance against Loss of
Rent, then the Tenancy may be ended by the Landlord or the Tenant giving to the
other (but only before completion of such reinstatement) at least six months’
written notice. This notice must end on or after the expiry of the period for
which the Landlord has taken out Insurance against Loss of Rent.

 

25.2 If the Property is reinstated and made accessible by the date any notice
served by the Tenant under clause 25.1 expires, the Tenancy will not end.

 

25.3 If the Tenant still owes any money due to the Landlord under clause 26 by
the date any notice served by the Tenant under clause 25.1 expires, then (unless
the Landlord waives the operation of this clause 25.3 by giving written notice
to the Tenant before that date) the Tenancy will not end.

 

25.4 If the Tenancy is ended under this clause:

 

  (a) it will be without prejudice to any outstanding liabilities of any party
to any other party;

 

  (b) the Landlord will be entitled to keep all unspent insurance money received
or receivable under the Insurance policies for its own benefit.

 

26 TENANT’S INSURANCE COVENANTS

 

26.1 The Tenant will pay the Landlord on demand:

 

  (a) all premiums (at reasonably competitive rates) and other expenses
reasonably incurred by the Landlord in placing and keeping in force Insurance
against Loss of Rent attributable to the Property;

 

  (b) a fair share of all premiums (at reasonably competitive rates) and other
expenses (including valuation fees) reasonably incurred by the Landlord in
placing and keeping in force other Insurance, such share to be decided by the
Landlord and as far as practicable (subject to any special weightings applicable
to the Property) to represent the proportion that the floor area of the Property
bears to the total floor area from time to time of all Units;

 

  (c) a fair and reasonable proportion of any tax charged on the Insurance
premiums;

 

  (d) a fair and reasonable proportion of the costs the Landlord reasonably
incurs in preparing and settling any insurance claim.

 

26.2 The Tenant will:

 

  (a) disclose all material information from time to time;

 

  (b) comply with the insurer’s requirements and recommendations relating to the
Property of which the Tenant is or should reasonable be aware;

 

  (c) not do or omit to do anything that may make any Insurance policy void or
voidable in whole or in part or increase the premium for any policy but if, due
to a breach of this condition, a premium is increased, then the Tenant will
immediately on demand pay the Landlord the whole of the increase.

 

23



--------------------------------------------------------------------------------

26.3 The Tenant will provide and maintain any fire-alarm and equipment to
prevent and fight fires on the Property required by the insurer or an Authority.

 

26.4 The Tenant will immediately notify the Landlord of any loss or damage
relating to the Property and of any other event that may affect or give rise to
a claim under an Insurance policy.

 

26.5 The Tenant will immediately on demand pay the Landlord an amount equal to
all money that cannot be recovered under an Insurance policy due to the act or
omission of the Tenant or any person in the Property expressly or impliedly with
the Tenant’s authority. The Tenant will also pay a fair share (decided as set
out in clause 26.1) of all money that cannot be recovered under an Insurance
policy due to:

 

  (a) a condition of the policy; or

 

  (b) the imposition by the insurer or the reasonable acceptance by the Landlord
of an obligation to bear part of an insured loss (commonly called an excess).

 

26.6 The Tenant will not take out any insurance equivalent to the Insurance. If
it does so in breach of this covenant, it will pay the Landlord all money
received under that insurance.

 

26.7 If the Landlord has served a Rebuilding Notice under clause 27.2, the
Tenant will immediately on demand pay the Landlord a fair share (decided as set
out in clause 26.1) of an amount equal to what would have been deducted or
disallowed by the insurer under an excess provision in the Insurance policy had
it covered the Uninsured Damage.

 

27 UNINSURED DAMAGE

 

27.1 If the Property or the Building suffers Uninsured Damage so that the
Property is wholly or partially unfit for occupation and use or inaccessible,
the Landlord may give the Tenant notice under clause 27.2 unless either:

 

  (a) the Tenant has given a notice in accordance with clause 27.6; or

 

  (b) the Uninsured Damage has been made good.

 

27.2 The notice referred to in clause 27.1 is either:

 

  (a) that the Landlord intends to reinstate the Property and means of access at
its own cost (a “Rebuilding Notice”); or

 

  (b) to end the Tenancy (a “Landlord’s Termination Notice”).

 

27.3 If the Landlord gives a Rebuilding Notice:

 

  (a) the Landlord will (subject to obtaining all necessary planning and other
consents, licences and approvals) do any necessary work of reinstatement to the
premises referred to in the Rebuilding Notice at its own cost as soon as
reasonably practicable;

 

  (b) the Landlord may reinstate with any changes required to comply with any
planning consents or to reflect modern building practice or otherwise reasonably
required by it, so long as the accommodation and facilities provided for the
Tenant are reasonably equivalent to those granted by this Lease.

 

24



--------------------------------------------------------------------------------

27.4 With effect from the date of the damage or destruction by the Uninsured
Damage so that the Property is wholly or partially unfit for occupation and use
or inaccessible, clause 24 will apply to the relevant Uninsured Damage as if the
words “to the extent only that such loss of Principal Rent and Service Charge is
recoverable under Insurance against Loss of Rent” were deleted.

 

27.5 The Landlord may give the Tenant notice to end the Tenancy (a “Landlord’s
Frustration Notice”) if, at any time after giving a Rebuilding Notice,
reinstatement of the Uninsured Damage to the premises referred to in the
Rebuilding Notice or any other part or parts of the Building is made impossible
by causes beyond the Landlord’s control.

 

27.6 At any time during the period starting 12 months after the date the
Property suffers Uninsured Damage so that the Property is wholly or partially
unfit for occupation and use or inaccessible and ending 18 months after the date
the Property suffers such Uninsured Damage, the Tenant may give the Landlord
notice to end the Tenancy (a “Tenant’s Termination Notice”) unless either:

 

  (a) the Landlord has given a notice in accordance with clause 27.1; or

 

  (b) the Uninsured Damage has been made good.

 

27.7 On giving a Landlord’s Termination Notice, a Landlord’s Frustration Notice
or a Tenant’s Termination Notice, the Tenancy will end. This will not affect any
outstanding liabilities of any party to any other party but the Tenant will not
be liable to repair the Property as a result of the damage by the Uninsured
Damage.

 

27.8 If the Landlord gives a Rebuilding Notice but the Property is not fit for
occupation and use and accessible within three years of the date of the
Rebuilding Notice, the Tenant may give the Landlord at least three months’
notice to end the Tenancy.

 

27.9 On expiry of the notice referred to in clause 27.8, the Tenancy will end.
This will not affect any outstanding liabilities of any party to any other party
unless the Property has been made fit for occupation and use and accessible
before the expiry of the notice. In this case, the notice will have no effect.

 

27.10 If the Tenancy ends under this clause 27, the Landlord will be entitled to
keep all insurance money received or receivable under any Insurance policies for
its own benefit.

 

27.11 Any dispute as to whether damage is Uninsured Damage will be referred to
arbitration under the Arbitration Act then in force. The arbitrator will be
appointed (failing agreement between the parties) by or on behalf of the then
President of the Royal Institution of Chartered Surveyors on the application of
either party.

PART FIVE: SERVICE CHARGE

 

28 SERVICES

In this Part “Services” are those services appropriate to the management, full
maintenance and enjoyment of the Building including:

 

  (a) the inspection, testing, servicing, repair and maintenance of the Retained
Property (including replacement where appropriate);

 

  (b) the cleaning and lighting of the Retained Property and the external
surface of the windows of the Property;

 

  (c) refuse disposal and/or waste management services and/or recycling
initiatives;

 

  (d) the decoration of the outside of the Building and the decoration and
furnishing of the Retained Property;

 

25



--------------------------------------------------------------------------------

  (e) provision and maintenance of decorative features (such as flowers and
seasonal decorations;

 

  (f) the operation of all Facilities required by an Authority or by a Legal
Obligation and any other Facilities provided by the Landlord;

 

  (g) the provision of any further and improved Facilities:

 

  (i) required by an Authority or by a Legal Obligation; or

 

  (ii) for the greater benefit of people using the Building; or

 

  (iii) for the more efficient management of the Building; or

 

  (iv) for the more efficient environmental performance of the Building;

 

  (h) the carrying out of such work and the taking of any other appropriate
action to comply with the lawful requirements or recommendations of an insurer
or an Authority or to comply with a Legal Obligation;

 

  (i) the control of access and security;

 

  (j) the preparation of Regulations;

 

  (k) the insurance of plant and equipment and of the furnishings and contents
of the Retained Property and any other insurance relating to the management of
the Building as the Landlord considers appropriate;

 

  (l) advertising and promotion;

 

  (m) the illumination of the Building;

 

  (n) the provision of any other services, facilities or works properly deemed
desirable or necessary by the Landlord in its reasonable discretion:

 

  (i) for the benefit of the Building; or

 

  (ii) for the benefit of the tenants or occupiers of or of visitors to the
Building; or

 

  (iii) for securing or enhancing any amenity of or within the Building; or

 

  (iv) in the interests of good estate management; or

 

  (v) in the interests of environmentally responsible estate management.

The generality of this paragraph will not be restricted by any other provision
in this Part.

 

29 SERVICE COSTS

In this Part “Service Costs” means the total cost of:

 

  (a) all rates, taxes, charges, assessments and outgoings due for all or any
part of the Retained Property or for the whole Building (as distinct from any
Units);

 

  (b) gas, electricity, oil and other fuel or energy supplies for providing the
Services or otherwise used in the Retained Property;

 

  (c) a fair and reasonable proportion of the Energy Levy as reasonably
determined by the Landlord;

 

26



--------------------------------------------------------------------------------

  (d) employing or arranging for the employment of a facilities team for the
Building and other staff to provide the Services, including all related costs
such as:

 

  (i) insurance, pension and welfare contributions;

 

  (ii) the provision of clothing, tools and equipment; and

 

  (iii) a fair and reasonable proportion of a notional rent for any residential
or other accommodation occupied by staff for the provision of the Services
(whether or not belonging to the Landlord);

 

  (e) providing, inspecting, testing, servicing, repairing, maintaining and
renewing any equipment, materials and supplies required to provide the Services
(including replacement where appropriate);

 

  (f) all maintenance and other contracts entered into relating to the provision
of the Services;

 

  (g) all contributions to the cost of providing, maintaining, repairing,
testing, servicing, operating and renewing roads, walls, structures, Conduits,
Facilities and other things common to or used in common between the Building and
other property (including replacement where appropriate);

 

  (h) complying with or contesting any Authority’s requirements or proposals
relating to the whole Building (as distinct from any Units);

 

  (i) obtaining environmental audits for the Building (but no more frequently
than once in any three year period);

 

  (j) commitment fees, interest and any other cost of borrowing money where
necessary to finance the Service Costs;

 

  (k) the reasonable fees of managing agents used by the Landlord in relation
to:

 

  (i) the management of the Building;

 

  (ii) the provision of the Services; and

 

  (iii) the collection and administration of service charge due from tenants and
occupiers of the Building (or, where this is carried out by the Landlord, a
reasonable charge by the Landlord for doing so);

 

  (l) preparing and auditing accounts for the Service Charge (whether carried
out by the Landlord or by its agents or accountants);

 

  (m) obtaining any professional advice required in relation to the management
of the Building and the provision of the Services;

 

  (n) VAT (or other tax) where chargeable on any of the Service Costs;

 

  (o) all other costs, charges, expenses and outgoings relating to the provision
of the Services so as to recover their total cost; and

 

  (p) any provision for anticipated future expenditure relating to the Services
as is appropriate in the Landlord’s reasonable opinion having regard to the
principles of good estate management.

 

27



--------------------------------------------------------------------------------

30 PROVISION OF SERVICES

 

30.1 The Landlord will provide the Services but will have no liability to the
Tenant:

 

  (a) for the interruption of a Service due to inspection, testing, servicing,
repair, maintenance, renewal, replacement, alteration or other work (in which
event the Landlord will provide the Service again as soon as reasonably
practicable);

 

  (b) for failure to provide a Service due to damage, breakdown, bad weather,
fuel or water shortage or any other cause of whatever nature beyond the
Landlord’s reasonable control (although the Landlord will then do all it
reasonably can to provide the Service again or provide an alternative Service as
soon as reasonably practicable);

 

  (c) for withdrawing or failing to provide any Services (except those relating
to the repair, maintenance and decoration of the Building and the Conduits or
the supply of water, gas and electricity in it) which the Landlord reasonably
considers at the time to be inappropriate.

 

30.2 The Landlord will administer the Services and the Service Charge in good
faith. Unless there are sound reasons for following alternative procedures, the
Landlord will have regard to the provisions and recommendations of the Service
Charge Code.

 

30.3 The Landlord will:

 

  (a) ensure that the Services are provided in a commercial and professional
manner;

 

  (b) ensure that the quality and cost of the Services are appropriate to the
Building and are regularly reviewed to ensure that value for money is being
achieved;

 

  (c) promptly advise the Tenant in writing of:

 

  (i) its policies and procedures relating to the procurement, administration
and management of the Services;

 

  (ii) proposals and other factors of which the Landlord becomes aware that will
substantially increase or are likely to result in a significant variation in the
actual Service Costs for any Account Period; and

 

  (iii) a summary of its tender process for any substantial works at the
Tenant’s request;

 

  (d) respond promptly to the Tenant’s reasonable queries and have regard to the
Tenant’s reasonable representations about the Services and the Service Costs;
and

 

  (e) ensure that any interest earned on all sums paid on account of the Service
Charge (after deduction of bank charges, tax and other appropriate deductions)
is credited to the relevant account.

 

30.4 In providing the Services, the Landlord will be entitled to have regard to
environmental impact, the efficiency of the use of energy and water and
sustainability issues.

 

31 SERVICE CHARGE

 

31.1 In this Part the following expressions have the following meanings:

 

Account Date    31 March in each year or any other date in each year reasonably
decided by the Landlord Account Period    the period from and excluding one
Account Date up to and including the next Account Date

 

28



--------------------------------------------------------------------------------

Account Statement   a statement which is properly certified by a chartered
surveyor or chartered accountant (and, if free of obvious error, to be accepted
by the Tenant as conclusive subject to the Tenant’s right to reasonably
challenge the Total Charge by referring the matter to alternative dispute
resolution in which event each party will bear its own costs) showing:     (a)
   the Total Charge for the relevant Account Period;     (b)    the Due
Proportion;     (c)    the Service Charge;     (d)    all sums received on
account of the Service Charge for the relevant Account Period; and     (e)   
any balance of the Service Charge due from the Tenant or refund due to the
Tenant   and which will:     (f)    be in a form reasonably consistent from year
to year;     (g)    provide adequate details of and reasons for any material
variations against the anticipated Service Costs;     (h)    be accompanied by a
summary providing any other relevant information required by the Service Charge
Code Due Proportion   a fair and reasonable share as conclusively decided by a
chartered surveyor or chartered accountant on the Landlord’s behalf Energy Levy
  any taxes levies charges or assessments paid or payable by the Landlord or by
a Group Company of the Landlord and/or any credits allowances or permits
purchased by the Landlord or by a Group Company of the Landlord in each case
relating to the consumption of energy or emission of greenhouse gases by or from
the business of the Landlord and/or any Group Company of the Landlord from time
to time Relevant Date   the date of this Lease or (if earlier) the date the
Tenant occupied the Property or the date of the End of the Tenancy Service
Charge   the Due Proportion of the Total Charge Service Charge Code   the RICS
Code of Practice “Service Charges in Commercial Property” which came into effect
on 1 April 2007

 

29



--------------------------------------------------------------------------------

Total Charge   the total of all Service Costs during an Account Period (net of
any receipts from insurers, the Tenant or other occupiers of the Building or
third parties (except by way of a service charge)) which are properly applicable
towards payment of such Service Costs, even though the benefit of any of the
Services may be enjoyed substantially after the End of the Tenancy if the
Services are provided in good faith by the Landlord and generally benefit the
tenants or a section of the tenants in the Building but excluding:     (i)   
costs in connection with the initial provision of items reasonably considered to
be part of the original design and construction of the fabric, plant and
equipment of the Building;     (j)    costs of improvements to the fabric, plant
and equipment of the Building unless this is the most reasonable course of
action for the benefit of tenants and occupiers of the Building (and in
assessing that the Landlord is entitled to take account of the environmental
impact of, efficiency of the use of energy and water at and sustainability
characteristics of the Building);     (k)    costs relating to the future
redevelopment of the Building;     (l)    costs arising directly from any
failure of the Landlord or its managing agent to use reasonable skill and care
in the management of the Services and of the Service Costs;     (m)    costs
relating to any Unit which is unlet or any shortfall in the costs of providing
the Services to a Unit for which the Landlord has agreed a special concession
(which is not a properly constituted weighting formula); and     (n)    costs
relating to matters between the Landlord and an individual occupier of the
Building including enforcement of covenants against that occupier, letting of a
Unit, consents required under the relevant lease or rent reviews under the
relevant lease

 

31.2 On and with effect from the date of this Lease (or with effect from the
date the Tenant occupied the Property if earlier) and on each Rent Payment Date
during the Tenancy, the Tenant will pay the Landlord such sum on account of the
Service Charge as the Landlord reasonably demands having regard to actual and
anticipated Service Costs.

 

31.3 At least one month before the start of each Account Period, the Landlord
will give the Tenant:

 

  (a) a statement of the anticipated Service Costs for that Account Period;

 

  (b) an explanatory commentary where appropriate; and

 

  (c) a statement of the estimated Service Charge for that Account Period.

 

31.4 Approximately six months after the start of each Account Period, the
Landlord will review and, if necessary, revise the statement of the anticipated
Service Costs for that Account Period. The Landlord will inform the Tenant if
the revised figure exceeds the original estimate by more than 5%.

 

30



--------------------------------------------------------------------------------

31.5 As soon as practicable after an Account Date (and no later than four months
after the Account Date unless for reasons beyond the Landlord’s control), the
Landlord will give the Tenant an Account Statement for the Account Period ending
on that Account Date and:

 

  (a) if the Account Statement shows that a balance of the Service Charge is due
from the Tenant, the Tenant will pay the balance to the Landlord within 14 days
of receiving the Account Statement;

 

  (b) if the Account Statement shows that a refund is due to the Tenant, the
refund will:

 

  (i) during the Tenancy be offset against future payments for the Service
Charge; and

 

  (ii) after the End of the Tenancy be offset against any other money due from
the Tenant to the Landlord and any balance paid to the Tenant.

 

31.6 If any element of the Service Costs relates to any Energy Levy and if the
Landlord or any group undertaking (as defined in section 1161(5) Companies Act
2006) of the Landlord receives any rebate or repayment that relates to any
Energy Levy (a “Rebate”) during the Tenancy, the Landlord will offset a fair and
reasonable proportion (as reasonably determined by the Landlord) of the Rebate
against the Service Costs for the Account Period current at the time the Rebate
is received. If the Landlord or any group undertaking (as defined in section
1161(5) Companies Act 2006) of the Landlord receives a Rebate after the End of
the Tenancy, the Landlord will offset a fair and reasonable proportion (as
reasonably determined by the Landlord) of the Rebate against any other money due
from the Tenant to the Landlord and any balance will be paid to the Tenant.

 

31.7 If the Relevant Date does not coincide with the start or end of an Account
Period, then the Service Charge for the initial or final partial Account Period
will be that proportion of the Service Charge which relates to the period
starting on the Relevant Date apportioned on a daily basis according to the
number of days in the whole of the relevant Account Period.

 

31.8 The Landlord will:

 

  (a) allow the Tenant a reasonable period (being no more than four months) from
the date of issue of the Account Statement in which to raise enquiries in
respect of the Account Statement;

 

  (b) respond promptly and efficiently to any reasonable enquiries raised by the
Tenant; and

 

  (c) make all supporting documents available for inspection upon request.

 

31.9 The Tenant will:

 

  (a) co-operate fully with the Landlord and its managing agents to allow the
Landlord to administer the Service Charge in accordance with this Part Five;

 

  (b) respond promptly and efficiently to any reasonable enquiries raised by the
Landlord; and

 

  (c) follow all procedures reasonably required by the Landlord to maintain and
promote the quality, economic effectiveness, environmental impact and energy and
water efficiency of the Services.

 

31



--------------------------------------------------------------------------------

31.10 This clause will still apply after the End of the Tenancy.

 

31.11 The Tenant’s Service Charge liability shall be capped for each Account
Period as follows:-

 

  (a) for the period from and including the Term Start Date to and including the
31 March 2013 (the “First Account Period”) to a maximum of £XXXXXX per annum
(the “Base Figure”) exclusive of VAT to be apportioned on a pro rata daily
basis;

 

  (b) for each of the following Account Periods the maximum liability (exclusive
of VAT) shall be calculated in accordance with the following formula:

 

  Base Figure x A               B

where “A” = the Index figure last published before the date of each respective
anniversary of the Term Start Date

and “B” =the Index figure last published before the Term Start Date EXCEPT where
A is less than B then the maximum liability shall be the higher of (i) the Base
Figure and (ii) the maximum liability for the preceding Account Period

 

31.12 For the purposes of clause 31.11 the “Index” shall mean the general index
of retail prices (all items) maintained by the Central Statistical Office (or by
any government department or other body upon which the duties in connection with
such index shall have devolved) Provided that in the event of:-

 

  (a) Any change after the date hereof in the reference base used to compile the
Index the figure taken to be shown is the figure which would have been shown in
the Index if the reference base current at the date hereof had been retained; or

 

  (b) It becomes impossible by reason of any change after the date hereof in the
method used to compile the Index or the Index being abolished or for any other
reason whatsoever to apply the Index for the purposes herein contemplated and
the parties are unable to agree an alternative index then the matter in dispute
will be referred to arbitration under the Arbitration Act in forct;J at that
time. The arbitrator is to be appointed (failing agreement between the parties)
by or on behalf of the then President of the Royal Institution of Chartered
Surveyors on the application of either party.

 

31.13 For the avoidance of doubt VAT is payable by the Tenant on and in addition
to the Service Charge (including without limitation on the maximum liability
calculated in accordance with clause 31.11).

 

31.14 It is agreed and declared by the Landlord and the Tenant that the service
charge cap referred to at clause 31.11 is only intended to apply during the Term
and as such shall not apply to, or be taken account of, in relation to any
period of holding over or renewal of this Lease, whether such renewal or holding
over occurs under the provisions of statute or otherwise.

 

32



--------------------------------------------------------------------------------

PART SIX: ENVIRONMENTAL CERTIFICATES, ENERGY, WATER AND CARBON REDUCTION
CO-OPERATION

 

32 CO-OPERATION- EPCS

Tenant to co-operate with Landlord

 

32.1 The Tenant will co-operate with the Landlord if the Landlord wishes to
obtain an EPC or DEC for the Building. This will include allowing the Landlord’s
energy assessor, at reasonable times and on reasonable notice, to inspect,
measure and test the Property and the materials, Conduits, Facilities, plant,
equipment and fixtures and fittings there.

Landlord to co-operate with Tenant

 

32.2 The Tenant will give the Landlord at least five working days’ notice before
commissioning an EPC or DEC for the Property.

 

32.3 If the Landlord gives the Tenant an EPC or DEC sufficient for the Tenant to
fulfil a Legal Obligation that requires an EPC or DEC by the end of the notice
period in clause 32.2 the Tenant will not commission an EPC or DEC without the
Landlord’s prior written consent.

 

32.4 The Landlord will, at the Tenant’s cost, co-operate with the Tenant if the
Tenant commissions an EPC or DEC with the Landlord’s consent in accordance with
32.3. This will include allowing the Tenant’s energy assessor to enter
appropriate parts of the Shared Areas if it complies with the conditions of
paragraph (b) of Schedule 1.

 

32.5 If the Tenant commissions an EPC or DEC, the Tenant will promptly, but in
any event before the EPC or DEC is produced, give its energy assessor any
drawings, specifications or other information provided by the Landlord for that
purpose.

 

33 MUTUAL CO-OPERATION AS TO ENVIRONMENTAL MATTERS

 

33.1 The Landlord will:

 

  (a) as soon as reasonably practicable provide copies of any relevant drawings,
specifications and other information held by the Landlord that the Tenant
reasonably asks for relating to the efficiency of the use of energy or water,
sustainability characteristics and waste management statistics at and of the
Shared Areas; and

 

  (b) at the Tenant’s cost co-operate in a reasonable way with any reasonable
and cost effective request by the Tenant to implement any energy-saving or
carbon- reduction initiative relating to the Tenant’s use of the Property. This
does not apply if the initiative would result in a breach of the Tenant’s
covenants in this Lease.

 

33.2 The Tenant will:

 

  (a) as soon as reasonably practicable provide copies of any relevant drawings,
specifications and other information held by the Tenant that the Landlord
reasonably asks for relating to the efficiency of the use of energy or water,
sustainability characteristics and waste management statistics at or of the
Property; and

 

  (b) co-operate in a reasonable way with any reasonable and cost effective
energy saving or carbon reduction initiative relating to the Building that the
Landlord decides to implement.

 

33.3 If either the Landlord or the Tenant commissions an EPC or DEC relating to
the Building or the Property (as the case may be) they will within 14 days of
receiving the completed EPC or DEC give the other a copy of it and the drawings,
specifications and other information on which it is based. This does not apply
if, in the case of an EPC or DEC commissioned by the Tenant, the drawings,
specifications and other information in question were provided by the Landlord.

 

33



--------------------------------------------------------------------------------

PART SEVEN: FORFEITURE

 

34 RE-ENTRY

At any time after any of the following events, the Landlord may re-enter the
Property. The Tenancy will then end (but without affecting the Landlord’s rights
and remedies for any prior claim or breach of covenant). The events are:

 

  (a) if any Rent remains unpaid 21 days after it is due (whether formally
demanded or not);

 

  (b) if the Tenant or Guarantor does not comply with any of the material
covenants and conditions in this Lease;

 

  (c) if any execution or distress is levied on any goods on the Property; or

 

  (d) if the Tenant or the Guarantor:

 

  (i) is a company and makes a return or reduction of capital or is struck off
the register of companies or dissolved or ceases to exist for any other reason;
or

 

  (ii) becomes Insolvent; or

 

  (iii) suffers equivalent proceedings or events to those set out in this clause
outside England and Wales; or

 

  (iv) has an order made or proceedings raised against it that constitute main
proceedings in any member state of the European Union.

PART EIGHT: GUARANTEE

 

35 GUARANTOR’S COVENANT

 

35.1 In consideration of this Lease having been granted at its request, the
Guarantor covenants with the Landlord as a primary obligation (for the benefit
of the Landlord and of the persons entitled from time to time to the Reversion
without the need for any express assignment) that:

 

  (a) the Tenant will:

 

  (i) pay the Rents as and when specified in this Lease; and

 

  (ii) duly observe and perform all the Tenant’s covenants of this Lease

in both cases until the End of the Tenancy or (if sooner) completion of an
assignment of this Lease (except an excluded assignment within the meaning of
section 11(1) 1995 Act);

 

  (b) the Tenant will duly observe and perform all the Tenant’s covenants under
any authorised guarantee agreement within the meaning of section 16 1995 Act
entered into by the Tenant;

 

  (c) if the Tenant fails to comply with any of the obligations referred to in
clauses 35.1(a) or (b), the Guarantor will:

 

  (i) comply with those obligations; and

 

  (ii) pay and make good to the Landlord on demand on a full indemnity basis all
losses, damages, costs and expenses arising from such default or incurred by the
Landlord.

 

34



--------------------------------------------------------------------------------

35.2 The Guarantor’s liability under this Lease will not be affected in any way
by:

 

  (a) any neglect or forbearance of the Landlord in enforcing payment of the
Rents or observance or performance of the covenants and provisions of this Lease
or any authorised guarantee agreement entered into by the Tenant;

 

  (b) any extra time or other concession given by the Landlord to the Tenant;

 

  (c) any refusal by the Landlord to accept the Principal Rent from the Tenant
following a breach of covenant by the Tenant;

 

  (d) this Lease being disclaimed;

 

  (e) the Tenant (being a corporation) being dissolved or ceasing to exist or
suffering any legal limitation and/or immunity or incapacity;

 

  (f) a surrender of part of the Property (except that the Guarantor will have
no liability in relation to the surrendered part for any period after the date
of surrender);

 

  (g) any variation of this Lease or any authorised guarantee agreement entered
into by the Tenant (but subject to section 18 1995 Act);

 

  (h) any change in the constitution or powers of the Tenant, the Guarantor or
the Landlord;

 

  (i) the Tenant or the Guarantor being Insolvent;

 

  (j) anything else by which, but for this provision, the Guarantor would be
released.

 

35.3 The Guarantor waives any right to require the Landlord to proceed against
the Tenant or to pursue any other remedy that may be available to the Landlord
before proceeding against the Guarantor.

 

35.4 The Guarantor covenants with the Landlord that:

 

  (a) it will not claim in any insolvency of the Tenant incompetition with the
Landlord;

 

  (b) it will hold all security and rights that it may have over the Tenant’s
assets for the benefit of the Landlord as security for the Tenant’s liabilities.

 

35.5 The Guarantor will not be entitled to participate in or be subrogated to
any security held by the Landlord for the Tenant’s obligations or otherwise to
stand in the place of the Landlord in respect of such security.

 

35.6 If:

 

  (a) the Tenancy is ended under clause 34; or

 

  (b) a liquidator or trustee in bankruptcy disclaims or surrenders this Lease;
or

 

  (c) the Tenant (being a company or limited liability partnership or other
corporation) is struck off the relevant register or ceases to exist for any
other reason

then the Guarantor will, if so required upon written notice from the Landlord
given within six months of the Landlord becoming aware of the relevant event,
accept from, execute and deliver to the Landlord at the Guarantor’s cost a new
lease of the Property. The new lease will be for a term equal to the then
unexpired portion of the Term at the Principal Rent then payable under this
Lease. The new lease will contain the same covenants and terms (with changes
where appropriate) including any rent reviews as in this Lease (without,
however, requiring any other person to act as guarantor). It will take effect
from the date of the relevant event.

 

35



--------------------------------------------------------------------------------

36 GUARANTEE ON ASSIGNMENT OR UNDERLETTING

 

36.1 If a guarantor for an assignee is required, the guarantor will covenant
with the Landlord as if it were the Guarantor except that:

 

  (a) the guarantee will take effect only from the date of the assignment; and

 

  (b) the word “Assignee” is substituted for “Tenant”.

 

36.2 If a guarantor for an undertenant is required, the guarantor will covenant
with the Landlord as if it were the Guarantor (with changes where appropriate)
but the provisions relating to disclaimer of this Lease will not apply.

 

37 NEW GUARANTOR

If any person who enters into covenants with the Landlord in accordance with
this Part Eight dies or makes a return or reduction of capital or is dissolved
or becomes Insolvent, the Tenant will give notice of the event to the Landlord
within 14 days of it happening. If required by the Landlord, the Tenant will
arrange within 28 days of such requirement for some other person acceptable to
the Landlord (acting reasonably) to covenant by deed with the Landlord in the
terms (with changes where appropriate) of clause 35.

 

38 FURTHER LEASES

The Guarantor will enter into any further lease of the Property granted by the
Landlord to the Tenant under the 1954 Act or otherwise in order to guarantee the
Tenant’s obligations under that lease. The guarantee will be on terms identical
to the terms of the guarantee in this Lease or on such other terms as the
Landlord may reasonably require.

PART NINE: MISCELLANEOUS PROVISIONS

 

39 NO PLANNING ASSURANCE

 

39.1 The Landlord gives no assurance that the Property may lawfully be used for
any purpose permitted by this Lease.

 

39.2 If the use permitted by this Lease is not authorised under the Planning
Acts, the Tenant will remain bound by the restrictions on use contained in this
Lease without being entitled to any compensation or relief.

 

40 EASEMENTS

Section 62 Law of Property Act 1925 does not apply to this Lease. Nothing
contained or implied in this Lease operates expressly or implicitly to confer on
or grant to the Tenant any easement, right, privilege, liberty or advantage
except those expressly granted by this Lease.

 

41 COVENANTS

 

41.1 This Lease does not give the Tenant the benefit of or the right to enforce
or prevent the release or modification of any covenant, agreement or condition
relating to other property.

 

41.2 Each covenant in this Lease by the Tenant remains in full force at law and
in equity despite any waiver or release, temporary or permanent, revocable or
irrevocable, of any other covenants in this Lease or of any covenant affecting
other property.

 

36



--------------------------------------------------------------------------------

42 LIABILITY

The Landlord is not responsible (as far as it is lawful to exclude such
responsibility) for any accident, injury, loss or damage:

 

  (a) to the Tenant or to anyone in the Building with the Tenant’s express or
implied authority or to its or their property;

 

  (b) due to any act, neglect or default of any other tenant of the Landlord or
any officer, employee or agent of the Landlord or of any other person in the
Building.

 

43 COMPENSATION

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Property or otherwise is excluded to the extent that the law
allows.

 

44 DATA PROTECTION ACT 1998

For the purposes of the Data Protection Act 1998 or otherwise, the Tenant and
the Guarantor (if any):

 

  (a) acknowledge that information relating to this Lease will be held on
computer and other filing systems by the Landlord or the Landlord’s managing
agent (if any) for general administration and/or enforcement of this Lease;

 

  (b) agree to such information being used for such purposes and being disclosed
to third parties so far only as is necessary in connection with:

 

  (i) the management of the Landlord’s interest in the insurance and/or
maintenance of the Property;

 

  (ii) checking the creditworthiness of the Tenant and the Guarantor; or

 

  (iii) the disposal or sub-letting of the Property.

 

45 NOTICES

Section 196 Law of Property Act 1925 applies to any notices required or
authorised to be given under this Lease. While the Property forms part of The
Crown Estate, any notice to be given to the Landlord under this Lease must be
addressed so as to be delivered to the Commissioners at their office at the time
of giving the notice.

 

46 JURISDICTION

 

46.1 This Lease is governed by and is to be construed in all respects in
accordance with English law.

 

47 LIMITATION OF LIABILITY

The Landlord will not be liable to the Tenant for the consequences of any
failure by the Tenant to register or note at the Land Registry:

 

  (a) this Lease where required by the Land Registration Act 2002;

 

  (b) any of the rights granted or reserved by this Lease at the Land Registry
either by notice or by way of caution against first registration, whichever is
appropriate.

 

48 EXCLUSION OF SECURITY OF TENURE

 

  48.1 The Landlord and the Tenant agree that sections 24 to 28 Landlord and
Tenant Act 1954 do not apply to this Lease.

 

  48.2 Before the Tenant entered into this Lease or (if earlier) became
contractually bound to do so, a notice in the form or substantially in the form
set out in Schedule 1 Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003 was duly served on the Tenant.

 

37



--------------------------------------------------------------------------------

48.3 Before the Tenant entered into this Lease or (if earlier) became
contractually bound to do so, either the Tenant or a person duly authorised by
the Tenant to do so made a statutory declaration in the form or substantially in
the form set out in Schedule 2 Regulatory Reform (Business Tenancies) (England
and Wales) Order 2003.

 

48.4 The Landlord and the Tenant agree that sections 24 to 28 Landlord and
Tenant Act 1954 do not apply to the lease (the “AGA Lease”) which the Tenant may
be obliged to take under an authorised guarantee agreement entered into under
clause 11.4 of this Lease.

 

48.5 Before the Tenant became contractually bound to enter into the AGA Lease, a
notice in the form or substantially in the form set out in Schedule 1 Regulatory
Reform (Business Tenancies) (England and Wales) Order 2003 was duly served on
the Tenant.

 

48.6 Before the Tenant became contractually bound to enter into the AGA Lease,
either the Tenant or a person duly authorised by the Tenant to do so made a
statutory declaration in the form or substantially in the form set out in
Schedule 2 Regulatory Reform (Business Tenancies) (England and Wales) Order
2003.

 

48.7 There is no agreement for lease to which this Lease gives effect.

 

49 BREAK CLAUSE

 

49.1 If the Tenant wishes to end the Tenancy on the Break Date and gives the
Landlord at least six months’ written notice ending on the Break Date then,
subject to the pre- conditions in clause 49.2, when the notice expires, the
Tenancy will end although this will not affect the Landlord’s rights and
remedies for any prior claim or breach of covenant.

 

49.2 The pre-conditions are that:

 

  (a) the Tenant has paid all of the Principal Rent and any VAT in respect of it
which was due to have been paid;

 

  (b) the Tenant gives up occupation of the whole of the Property on the Break
Date; and

 

  (c) there are no continuing underleases or other rights of occupation
affecting the Property on the Break Date.

 

49.3 The Landlord may waive any of the pre-conditions set out in clause 49.2 at
any time on or before the Break Date by written notice to the Tenant.

 

49.4 Within 14 days of the Tenancy ending in accordance with this Clause 49 the
Landlord shall refund to the Tenant any Principal Rent that the Landlord has
received from the Tenant that relates to any period following the Break Date.

This Lease is executed as a deed by the parties and is delivered and takes
effect on the date at the beginning of this Lease.

 

38



--------------------------------------------------------------------------------

Schedule 1

The Tenant and those deriving title through or otherwise authorised by the
Tenant will have the following rights in common with others during the Tenancy
(subject always to complying with the Regulations):

 

  (a) the right of access to and from the Property on foot through the Shared
Areas and the right otherwise to use the Shared Areas for the purposes for which
they are intended;

 

  (b) the right to enter those parts of the Shared Areas as are necessary to
enable the Tenant to produce an Environmental Certificate relating to the
Property if the Tenant complies or procures compliance with the following
conditions:

 

  (i) the Tenant will give the Landlord at least two days’ written notice of an
intention to exercise this right;

 

  (ii) the Tenant will comply with any reasonable conditions notified to it by
the Landlord including an obligation to make good and reinstate any part of the
Building damaged or affected by the exercise of this right to the Landlord’s
reasonable satisfaction;

 

  (iii) the Tenant must cause as little interference and disturbance as
reasonably possible and leave the relevant area as quickly as reasonably
practicable and make good any damage caused;

 

  (c) The Tenant’s access to or from the Property outside the Business Hours is
subject to the following conditions:

 

  (i) the Tenant will use only those parts of the Shared Areas as the Landlord
reasonably designates from time to time;

 

  (ii) the right applies only to the Tenant’s staff and to visitors accompanied
at all times by the Tenant’s staff;

 

  (iii) the Tenant will make sure that the doors to the Building are locked when
its staff or visitors enter or leave;

 

  (iv) the Landlord does not have to provide all of the Services (as defined in
Part Five) normally provided during Business Hours including central heating,
air conditioning, a lift service or security staff; and

 

  (v) the Tenant will pay the Landlord within 14 days of receiving of a written
demand the whole or, if appropriate, a fair proportion of any Service Costs (as
defined in Part Five) arising from making use of the right and any additional
security requirements such as additional key fobs relating to the access outside
the Business Hours shall be at the Tenant’s cost;

 

  (d) the right (subject to the regulations of any appropriate Authority) to
connect into and use Conduits for the supply of services and for drainage which
are made available by the Landlord for connection to the Property and the Units
if the

  Tenant complies or procures compliance with the following conditions:

 

  (i) the Tenant will allow the Landlord to fit such metering or sub-metering
equipment reasonably required by the Landlord as part of the Tenant’s connection
works;

 

39



--------------------------------------------------------------------------------

  (ii) where possible and if requested to do so by the Landlord the Tenant will
enter into a direct supply agreement with the utility provider relating to the
supply in question;

 

  (e) the right to display the Tenant’s name on the Ground Floor tenant board
and Third Floor in house style.

 

40



--------------------------------------------------------------------------------

Schedule 2

Reservations

The following rights are reserved to the Landlord and persons authorised by the
Landlord:

 

  (a) the right to the free and uninterrupted passage and running of water,
drainage, gas, electricity, communication and other services by any Conduit or
Facility now or after the date of this Lease on, under or through the Property;

 

  (b) the right to upon reasonable prior notice (save in emergency):

 

  (i) inspect the Property to find out whether the Tenant is complying with this
Lease or to view its state and condition or to make surveys, schedules or
inventories or to show the Property to possible tenants or purchasers;

 

  (ii) inspect and carry out cleaning, decoration, maintenance, repair, renewal,
construction, alteration, improvement and demolition and ancillary works to any
Adjoining Property or in connection with the provision of Services;

 

  (iii) connect into, inspect, clean, maintain, test, repair, renew, alter,
divert or remove any Conduit or Facility or install any new Conduit or Facility;

 

  (iv) fit and (where appropriate) update such metering or sub-metering
equipment reasonably necessary to enable the supply of water, gas, electricity,
phone, heating, cooling, ventilation and other services to or from the Property
to be calculated separately;

 

  (c) the right to enter the Property at all reasonable times after at least two
days’ notice (or immediately in an emergency) with tools and equipment (if
appropriate):

 

  (i) for any of the purposes listed in (b) above; or

 

  (ii) to prepare Environmental Certificates relating to the Building or any
part of it; or

 

  (iii) to gain access to the roof or any balconies or terraces or other outside
features at the Building; or

 

  (iv) for any other reasonable purpose

the person entering causing as little damage and disturbance as reasonably
practicable and making good as soon as practicable any damage to the Property so
caused;

 

  (d) the right to enter the Property at any time without notice with tools and
equipment (if appropriate) to carry out works after the Tenant’s failure to
comply with a notice served under clause 7.8 or 8.7 (without affecting any other
remedy available to the Landlord) and also under clause 12;

 

  (e) the right to do work of cleaning, decoration, maintenance, repair,
renewal, construction, alteration, improvement, demolition and redevelopment and
ancillary work to any Adjoining Property and otherwise to use in any way any
Adjoining Property despite interference with or obstruction of the access of
light and air to the Property or temporary interference with or obstruction of
any other right granted with or otherwise enjoyed by the Property. So far as
practicable, pedestrian access to the Property and water, drainage, gas and
electricity services (where applicable) will be maintained at all times during
the Business Hours;

 

41



--------------------------------------------------------------------------------

  (f) the right to put up reletting notices on suitable parts of the Property
during the six months before the End of the Tenancy and notices relating to the
disposal or acquisition of any reversionary interest at any time;

 

  (g) the right to provide fire escape routes through the Property for the
benefit of any Adjoining Property but in so doing to cause as little
inconvenience as possible to the Tenant;

 

  (h) the rights of light, air, support, shelter and all other easements and
rights now or after the date of this Lease belonging to or enjoyed by any
Adjoining Property;

 

  (i) the right:

 

  (i) to build. on or into any boundary or party wall of the Property or the
Building and to place or lay footings for any intended party structure with such
foundations as the Landlord may consider necessary and to keep and maintain such
footings and foundations even if it affects the passage of light or air to the
Property;

 

  (ii) to put up scaffolding for repairing, maintaining, cleaning or altering
any building now or after the date of this Lease on any Adjoining Property or to
exercise any of the rights in this Schedule even though the scaffolding
temporarily restricts access to or use and enjoyment of the Property provided
that such scaffolding is taken down as soon as is reasonably practicable.

 

42



--------------------------------------------------------------------------------

Schedule 3

Regulations

Waste may not be kept at the Property except temporary storage of waste in
reasonable quantities in containers specifically approved by the Landlord acting
reasonably. Waste will be made available for collection as and when specified
from time to time by the Landlord. Waste disposal from the Property will comply
with any recycling initiatives specified by the Landlord or any Authority.

 

2 No sound-amplification equipment may be used so as to be heard outside the
Property.

 

3 Appropriate measures must be taken to prevent water freezing in Conduits
within the Property.

 

4 Fire-escape doors and corridors must not be blocked or used except in
emergency or for emergency drills (provided prior notification of the drill is
given to the Landlord).

 

5 Vehicles must be loaded and unloaded only in service areas and at times
allowed by the Landlord. Parking in or blocking service areas is not permitted.
The Landlord reserves the right to remove or immobilise vehicles that do not
comply with this Regulation.

 

6 The Property must be secured against intrusion when not in use.

 

7 The Shared Areas must not be blocked.

 

8 If the Tenant is permitted to use the Shared Areas for moving goods or
materials, it must only use soft-wheeled trolleys or trucks that leave no
blemish or mark.

 

43



--------------------------------------------------------------------------------

SIGNED as a DEED by XENETIC     LOGO [g708796exd_pg050.jpg] BIOSCIENCES PLC    

 

acting by the authorised director     Director

 

In the presence of:    /s/ Veronika Oswald Witness Signature:    /s/ Oswald
Witness Name:    /s/ Veronika Oswald Witness Address:   

93 Platts Lane

London NW3 7NH

Witness Occupation:    Executive PA

 

44